Citation Nr: 1429145	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for loss of left kidney.

2. Entitlement to service connection for hypertension, asserted as secondary to the loss of left kidney disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  By this decision, the RO denied service connection for loss of left kidney and denied service connection for hypertension secondary to service-connected left kidney loss.

As discussed in further detail below, the Board is granting the claim for service connection for loss of left kidney.  However, as further development is needed prior to adjudicating, the merits of entitlement to service connection for hypertension as secondary to loss of left kidney is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction. 


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence shows that loss of left kidney was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for loss of left kidney have been met.  38 U.S.C.A. §§ 1110, 1131; 1154(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that his loss of left kidney was incurred in and/or manifested during service and that service connection is therefore warranted.  

At the onset, the Board notes that there is medical opinion evidence that the Veteran's loss of kidney may have pre-existed service.  However, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  No kidney disability or symptoms were noted at entrance into service and the evidence does not clearly and unmistakably show that it was not aggravated by service.  Accordingly, the Veteran is presumed to have been sound on entry with respect to his kidney health.  Therefore, the Board will consider the Veteran's claim on a direct basis.  See Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (holding that, when either element of the presumption of soundness analysis is not rebutted, the claim becomes one for direct service connection).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran' s demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

In circumstances where there is an approximate balance of positive and negative evidence, the Board must afford the Veteran the benefit of the doubt.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  Moreover, the Board must not ignore or disregard any medical professional's opinion, but may favor one such opinion over another by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  Factors for discerning the probative value of medical opinion evidence include whether the opinion is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence confirms that the Veteran is diagnosed with an absent or an atrophic left kidney.  VA treatment records, dated November 2007, show during an evaluation of unrelated conditions an incidental finding was noted during a CT scan that the Veteran had an absence of a left kidney.  The Veteran thus has a current kidney disability for VA compensation purposes.  As such, the threshold requirement for direct service connection under Hickson has been satisfied. 

With respect to the second Hickson requirement, the Veteran's service treatment records (STRs) are silent for complaints, findings, treatment, or diagnosis for loss of left kidney.  However, in September 1963, the Veteran was involved in a truck rollover accident during service which he incurred a traumatic left clavicle fracture.  The Veteran also suffered from abrasions of the left rib cage with local swelling and redness.  Thus, an in-service event is established.

As a current disability and an in-service event have been established, the only remaining Hickson requirement is a causal nexus between the two.

In the Veteran's February 2008 claim, the Veteran contends that his kidney disability is the result of his September 1963 in-service truck accident.  Because this involves a complex medical issue involving an internal organ, the Veteran, as a lay person, is  not competent to opine as to the onset of etiology of the condition.  Kahana; Jandreau.
The August 2008 VA examiner, a nurse practitioner, opined that the Veteran's atrophied or absent left kidney is less likely as not caused by or a result of the in-service truck accident.  His rationale was that the Veteran was born without a left testicle making it possible that the Veteran was also born without or with an abnormal left kidney.  Additionally, the examiner noted that there was no mention of broken ribs in the service medical records.  The VA examiner reasoned the in-service truck injury affected the anterior rib which did not cause the injury to the kidney, which would be more likely if the injury was to the left posterior thoracic area, which is not shown.  Further, the VA examiner concluded that the Veteran was also involved in two post service accidents that could have damaged the left kidney.  The VA examiner's opinion is speculative in nature which lessens its probative value.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting that internally inconsistent and speculative findings do not provide the degree of certainty required for medical nexus evidence).

In a June 2008 report, a private urologist, Dr. Richard M. Roach, concluded that the Veteran's in-service truck accident resulted in the loss of his left kidney.  Dr. Roach explained that complete atrophy of a kidney can occur with an acceleration/deceleration injury seen in motor vehicle accidents with no actual rib fractures or external trauma if the kidney is projected forward at a high speed and the renal artery is stretch and the intima tears resulting in complete disruption of blood flow to the kidney.  Further, Dr. Roach reported the presence of the Veteran's dilated ureter indicates previous urine production and make it far more probable that the Veteran had a functional kidney with secondary injury resulting in atrophy.  

In an October 2008 follow-up report, Dr. Roach cited the Veteran's medical history, including the results of diagnostic testing, and reaffirmed his earlier impression, noting that there was a "high probability" of a causal relationship between the motor vehicle accident and the loss of the Veteran's kidney.

In light of the cogent rationale offered by Dr. Roach in his reports, his expertise as a urologist and his examination of the Veteran's medical history, the Board finds that the evidence supports the Veteran's claim of service connection.  


ORDER

Service connection for loss of left kidney is granted.

REMAND

The Veteran maintains that his hypertension diagnosis is secondary to his service-connected loss of left kidney disability.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Records from a private clinician, Dr. Roach, state that there is a high medical probability that the Veteran's chronic hypertension could have resulted from the atrophic left kidney.  This opinion is too speculative to support a grant of service connection.  McLendon.  Thus the Board finds a new opinion is needed to address causation and aggravation.  The Board acknowledges that there has been substantial development of the Veteran's claim; however, the Board is without discretion and, to ensure that a decision of the Board could survive judicial scrutiny, must obtain another medical opinion to address whether the Veteran's current hypertension disability is aggravated (chronically worsened) or caused by the Veteran's service-connected loss of left kidney disability, or is otherwise related to his active service.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (in which the United States Court of Appeals for Veterans Claims vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).

Finally, all outstanding VA medical records pertinent to the Veteran's pending hypertension claim should also be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2013); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, the Veteran's outstanding VA medical records dating from August 2008.  Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the onset and/or recurrence of his hypertension during and/or since service or the onset of the condition within a year of discharge.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for an appropriate examination to address the etiology of his hypertension.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

After completion of the following tests, the examiner is specifically requested to address the following questions:

a)  State whether it is at least as likely as not that the Veteran's hypertension:

i. is related to or had its onset in service.  

ii. had its onset within one year of the Veteran's discharge from active duty.

iii. was caused or aggravated, at least in part, by his loss of left kidney.

iv. was caused by or aggravated by one or more of his other service-connected disabilities (depressed skull fracture, degenerative disc disease lumbar spine, headaches, residuals left clavicle fracture, left sided L5 radiculopathy, right sided L5 radiculopathy, chronic costochondral inflammation of left anterior rib, post operative residuals, right ear sensorineural hearing loss).

b)  If the hypertension was aggravated by the loss of the left kidney, to the extent possible please establish a pre-aggravation baseline level of disability and compare it to the current level of disability. 

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening, as contrasted to a temporary worsening of symptoms, of the claimed disorder by the service-connected diabetes mellitus disability, beyond its natural clinical course.

All examination findings and a rationale for all opinions and conclusions must be set forth in a legible report.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


